DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claims 1-13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “query receiving unit, query processing unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier, and the remaining claim limitations of the independent claim does not contain any additional elements that would amount to sufficient structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at least the database management system structure of FIG. 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006/0047696 applied to Per-Ake Larson et al. (“Larson”) and further in view of USPGPUB 2007/0150279 applied to Rikin Gandhi et al. (“Gandhi”).
With respect to claims 1 and 9, Larson recites a database management system that manages a database storing a relationship table including a plurality of tuples each including values for attributes (see abstract), comprising: 
a query receiving unit configured to receive a first query (Fig.13, item 1302, Para [0207], a query or part of a query may be received 1302 and FIG. 2 may receive a query from the client tool); and 
a query processing unit configured to process the relationship table (Para [0207], The view matching component then selects, among the available views, a view to consider 1203, which in the subsequent description is assumed to be a partially materialized view. Any suitable view matching algorithm may be used to select the view to consider. The query may reference one or more source tables and may include one or more parameters whose values will be supplied at the time of execution of the query),
store a first processing result table which is a processing result (Figure 4, item 412, “store view result”), and calculate the number of tuples for each value appearing in a predetermined attribute in the first processing result table (Para [0036], Database 210 
wherein when the query receiving unit receives a second query (Fig.13, item 1302, Para [0207], a query or part of a query may be received 1302 and FIG. 2 may receive a query from the client tool), the query processing unit is configured to process the relationship table (Para [0207], The view matching component then selects, among the available views, a view to consider 1203, which in the subsequent description is assumed to be a partially materialized view. Any suitable view matching algorithm may be used to select the view to consider. The query may reference one or more source tables and may include one or more parameters whose values will be supplied at the time of execution of the query); and at that time, 
for tuples the number of which for each value appearing in the predetermined attribute satisfies a condition required for the anonymization processing, data is acquired from the first processing result table processed (Para [0062], the declaration of the partially materialized view may include an EXISTS operator which defines what conditions a record should satisfy in order to be included in the partially materialized view. The EXISTS clause in the declaration above restricts the tuples or records to be materialized in partially materialized view pmv to those satisfying the control predicate P.sub.c for some parameter combination currently stored in control table C.sub.t.), and 

Larson does not explicitly recites conversion rule. However, Gandhi discloses conversion rule as claimed. Gandhi discloses in Para [0065], system 400 includes a machine learning logic 410, a text to sound data store 420, a text training words data store 430, a conversion rules data store 440, and a text and sound data store 450. Para [0066], Query processing logic 460 may be configured to receive a textual representation of a word and to produce a sound representation of the word using text 
Both of Larson and Gandhi are same field of endeavor and they are both in the data processing art and are combinable. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Larson’s partially materialized views with the teachings of Gandhi’s Word matching with context sensitive character to sound correlating in order to managing database in Database management system (DBMS). 
Modification would ensure precise, flexible, dynamic and convenient word matching based on sound similarity.

As to claim 7, wherein an execution result is different between a query corresponding to a set anonymization processing condition and a query not corresponding to the anonymization processing condition among a plurality of queries received by the query receiving unit (Para [0037], Database server 220 may generate efficient execution plans for queries and may optimize a particular query expression; Para [0051],  determination of whether a query may be run on a partially materialized view may occur at execution or run time of the query. In this manner, the testing at run time which evaluates whether a query may be run against a partially materialized view may be evaluated against the updated partially materialized view, which as a result, reduces the need to recompile a query plan).

As to claim 13, wherein the query processing unit is configured to generate a conversion rule, that is at least one of a plurality of conversion rules indicated in conversion rule management information indicating the plurality of conversion rules, as the fourth conversion rule (Para [0062], machine learning logic 310 may be configured to automatically generate text to sound conversion rules from text to sound pronunciation data entries and the text training words. Machine learning logic 310 may also be configured to store these text to sound conversion rules. Storing the rules may include, for example, burning a chip, configuring a circuit, updating a data structure, updating a database table, and so on). 

Claim 14 is essentially the same as claims 1 and 9, except that it sets forth the claimed invention as a method rather than a system. Since each and every limitations of 
Claim 15 is essentially the same as claims 1 and 9, except that it sets forth the claimed invention as a method rather than a system. Since each and every limitations of claim 15 has been addressed above in the rejection of claim 1 and 9, claim 15 is rejected for the same reasons as applied to claims 1 and 9 above.

Allowable Subject Matter
Claims 2 – 6, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art made of record do not teach or fairly suggest, “the first processing result table includes the tuples the number of which for each value appearing in the predetermined attribute satisfies the condition required for the anonymization processing among the results of processing the relationship table, the query processing unit is configured to further store a second processing result table including the tuples the number of which for each value appearing in the predetermined attribute does not satisfy the condition required for the anonymization processing among the results of processing the relationship table, and when processing the relationship table based on the second conversion rule, the query processing unit is configured to acquire data from the second processing result table and process the relationship table using the data.”

As to claims 8, 10 and 11, the prior art made of record do not teach or fairly suggest, “when a loss rate is equal to or greater than a lower limit value and equal to or less than an upper limit value, the loss rate being a ratio of the tuples the number of which for each value appearing in the predetermined attribute does not satisfy the condition required for the anonymization processing among tuples included in the results of processing the relationship table, the query processing unit is configured to transmit an execution result for the first query.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHAHID A ALAM/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
March 26, 2021